Per Curiam :
This case comes before the court on appeal from the Indian Claims Commission, and, after considering the briefs and record and hearing oral argument of counsel, the court has concluded that, as in United States v. Nez Perce Tribe, 194 Ct. Cl. 490, 503, cert. denied, 404 U.S. 872 (1971), the court is unable, on the present opinion and findings of the Indian Claims Commission in Docket Nos. 158,209,231 (now under review), to determine if the Commission’s ultimate conclusions as to valuation of the tracts involved are adequately supported by substantial evidence and untainted by legal error; the Commission’s reasoning is too summary, and too lacking in detail and specificity, to comply fully with 25 U.S.C. § 70r(3) and to enable the court properly to exercise its review function; in this connection, the court cannot properly determine, from the present opinion and findings, whether there is significant and unwarranted inconsistency between the valuations (or the theory underlying them) adopted in Dockets Nos. 158,209,231, and that adopted, some nine months later, in closely related Docket No. 153.
*550IT IS THEBEFOBE OBDEBED that this case be and hereby is remanded to the Indian Claims Commission for further proceedings in conformity with this order, to supply more specific findings and reasoning as to the valuations adopted for the tracts involved in Docket Nos. 158, 209, 231.
IT IS FUBTHEB OBDEBED that this remand is without prejudice to the right of appellants to raise again, on any further appeal to the court in this case, any point or issue raised in the instant appeal.